Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-12, 14-20 are pending in this application.


Response to Amendments & Arguments

Applicant’s amendments with respect to claims rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-4, 6-12, 14-20 has been withdrawn. 


Allowable Subject Matter

Claims 1-4, 6-12, 14-20 are allowed over the prior art of record.

Haimes teaches a method of verifying whether a transaction includes a particular set of information associated with the particular application before allowing the contract transaction and transaction to be committed to a blockchain ledger (see [0029]).  A database storage request is received (see Fig. 1, [0035] - [0038], where “set of nodes 105a maintains a blockchain ledger” represents a requests a transaction, of a particular smart contract, to be written to a blockchain ledger” representing database storage request) and the method executes an operation of the database storage request at the database node based on chaincode (see [0029], [0036], where “smart contract” requiring transaction to derive “particular set of information associated with a particular application” represents operation based on chaincode, [0055] – [0057]) to generate a simulated result including a read set and a write set (see [0027] – [0030], [0036] – [0039], “simulating a contract transaction...to be written to the blockchain ledger” and including “a request to read the blockchain ledger” and “an endorsing node simulates the transaction by determining a resulting state after performance of the transaction” where simulated transaction to determine resulting state represents generating simulated result and where reading and writing to blockchain ledger associated with the simulation represents read set and write set, [0053] – [0055], “without committing the new state to the blockchain ledger 130, may be referred to herein as "simulating" the contract transaction”).

Prasad teaches determine whether the chaincode of the database node is valid via a functional test that is performed based on one or more of the read set and the write set included in the generated simulated result of the database storage request (see [0017], “The automated unit tester 102 creates one or more test functions 108 that, when executed, cause the software unit 106 to create test results 110 that are examined to determine if the software unit 106 executes in accordance with the business rules,” [0019], “business rules 204 and parameters 206 that define interactions and/or behaviors of objects in an enterprise software application,” [0021] - [0025], “The test generator 214 creates test sets 222 that contain a test function 216, one or more of the valid results 220, and optionally contain one or more function parameters 218. The valid results 220 in a test set 222 represent the result of expected behavior of the software unit 208 in light of the business rules 204 when receiving an event simulated or created by execution of the test function 216 with any optional parameters in the test sets 222” and “test generator 214 passes the test sets 222 to a test executor 224. The test executor evaluates the test sets 222 by executing the test functions 216 contained in the test sets 222. The test functions 216 create a message that is sent to the software unit 208. The software unit 208 generates a response and returns the response to the test executor 224” where test sets executed by the software unit to create responses represents generated simulated results with one or more of the read set and write set, and “test executor 224 creates test results 226 by comparing the response messages to the valid results 220 to determine if the software unit 208 executes in compliance with the business rules 204” where comparison of valid results to simulated/test results from software unit represents determining valid chaincode via functional test).

The prior art of record, alone or in combination with each other, does not expressly disclose A computing system comprising: a network interface configured to receive a database storage request at a database node of a 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169